Citation Nr: 1520260	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-09 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for allergies.

4.  Entitlement to an initial compensable disability rating for right knee strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 2007 to April 2008.    

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from September 2011 through July 2012.  The remaining documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
	
Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, the Board is unclear whether the Veteran wishes to pursue the issue of entitlement to service connection for bilateral hearing loss.  A January 2013 statement of the case (SOC) included the issue of entitlement to service connection for bilateral hearing loss, the Veteran's February 2013 substantive appeal (VA Form 9) limited her appeal to "1. right knee, 2. lower back condition, and 3. allergies."  However, in a subsequent June 2013 VA Form 646 (Statement of Accredited Representative in Appealed Case) the Veteran's representative noted that there were three issues on appeal, including the issue of entitlement to service connection for bilateral hearing loss and the RO certified the hearing loss issue.  Upon remand, clarification should be made as to whether the Veteran wishes to pursue the bilateral hearing loss issue and, if so, whether she desires a hearing on this issue.   

Furthermore, the Board notes that while the Veteran only had approximately five months of active duty service, the available service treatment records are scant in that there is no enlistment or separation examination.  Furthermore, in connection with her appeal, the Veteran submitted copies of several service treatment records that are not in the Veteran's file.  When obtaining records in the custody of a Federal department or agency, VA is to make as many requests as are necessary to obtain relevant records from a Federal department or agency, which includes service treatment records. 38 C.F.R. §3.159(c)(2).  VA is to end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Such cases would include when a Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  

In accordance with 38 C.F.R. § 3.159(c)(2), the Board is recommending that the RO make an attempt to obtain any missing service treatment records by all appropriate channels, to include the National Personnel Records Center (NPRC).  The RO is further instructed in its request to instruct the requested repository to provide it with a written response if the requested records do not exist or the repository does not have them.  

Also, a review of the claims file shows that there are outstanding records pertinent to the issues on appeal which have not yet been obtained.  Specifically, in July 2011, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs in order for VA to obtain records from Sobador Abel Palacios.  Unfortunately, no  records from Sobador Abel Palacios have been obtained and, it appears, that the RO has not yet made an attempt to obtain such records.  As such, on remand, the RO should attempt to obtain such records.   

With regard to the low back issue, a service treatment record shows that the Veteran was treated for a twisted left ankle in December 2007.  Significantly, this record also appears to note problems with the lower back.  Another December 2007 treatment records noted that the Veteran had fallen three times on her right wrist and yet another December 2007 treatment record notes that the Veteran fell down twice, injuring her knee and wrist.  The Veteran has not yet been afforded a VA examination with regard to her claimed back disorder.  As such, the Board finds that a medical examination and opinion is necessary to decide this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, a remand is required in order to afford the Veteran a VA examination so as to determine whether the Veteran currently experiences a back disorder and, if so, whether it is related to her active military service.  

Furthermore, a review of the claims file shows VA treatment records dated through July 2012.  As it appears likely that VA treatment records dated subsequent to July 2012 are in existence but not yet of record any outstanding VA outpatient treatment records should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the right knee issue, in a February 2013 VA Form 9, the Veteran indicated that she wished to pursue an appeal regarding the right knee.  Notably, by rating decision dated in January 2013, the RO granted service connection for a right knee strain and assigned an initial noncompensable disability rating.  The Board finds that the Veteran's request to pursue an appeal with regard to the right knee in February 2013 represents a timely notice of disagreement with respect to the initial disability rating assigned for the Veteran's right knee strain.  38 C.F.R. § 20.201.  As such, upon remand, the AOJ should issue a statement of the case addressing this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and her representative with a statement of the case on the issue of entitlement to an initial disability compensable disability rating for right knee strain.  Please advise the Veteran and her representative of the time period in which to perfect an appeal of this issue.  If an appeal of this issue is perfected in a timely fashion, then return this issue to the Board for its review, as appropriate.  

2. Request clarification from the Veteran as to whether she wishes to pursue the issue of entitlement to service connection for bilateral hearing loss.  If so, the Veteran should also clarify whether she desires a hearing on this issue.

3. Request that the Veteran identify any VA or non-VA healthcare provider who has treated her for her claimed disorders, particularly any additional service treatment records she may have in her possession and any post-service records from Sobador Abel Palacios.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from July 2012 to the present.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. Make an attempt to obtain any outstanding service treatment records.  The AOJ is further instructed in its request to instruct the requested repository to provide it with written responses if the requested records do not exist or the repository does not have them.

5. After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the claimed low back disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.  

All current disorders of the low back should be clearly reported.  The examiner should offer an opinion in response to the following: is it at least as likely as not that any currently diagnosed disorder of the low back due to the Veteran's military service? 

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements.  Specifically, the examiner should consider the service treatment records showing that the Veteran experienced several falls in December 2007 with a notation regarding the low back.  

The examiner should provide the supporting rationale for any opinion expressed.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
      
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




